 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT,
10      EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO DIVISION
11
     JANE DOE, an individual; and         )   Case No.: 2:18-CV-02576-JAM-CKD
12                                        )
     TIFFANY DOE, an individual;          )   Complaint Filed: 9-18-18
13                                        )   District Judge John A. Mendez
                              Plaintiffs, )
                                          )   Assigned to Courtroom: 6
14                     vs.                )   Magistrate Judge Carolyn K. Delaney
15                                        )   Assigned to Courtroom: 24
                                          )
     EL DORADO UNION HIGH SCHOOL)
16
     DISTRICT; CHAS PRIOR,                )   ORDER GRANTING JOINT
17   Individually; STEPHEN WEHR,          )
                                          )   STIPULATION TO CONTINUE
18   Individually; TONY DEVILLE,          )   DISCLOSURE OF EXPERT WITNESSES
     Individually; TARA GRUDIN,           )
19                                        )
     Individually; JUSTIN GATLING;        )   [Filed concurrently with Joint Stipulation to
20   Individually; and DOES 1 through 20; )   Continue Disclosure of Expert Witnesses]
                                          )
21                           Defendants. )
                                          )
22                                        )
23
24
25
26
27
28

                                               1

       [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE DISCLOSURE OF EXPERT
                                         WITNESSES
 1                                          ORDER
 2
 3         The Court, having considered the Parties’ Joint Stipulation to Continue Disclosure
 4   of Expert Witnesses, and good cause appearing therein, orders the scheduling deadlines
 5   to be modified as follows:
 6
 7         Expert Disclosure:             April 8, 2020
 8         Rebuttal Expert Disclosure:    April 22, 2020
 9
10   IT IS SO ORDERED.
11
12   Dated: November 15, 2019
13
14                                                  /s/ John A. Mendez________
                                                    HON. JOHN A. MENDEZ
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2

       [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE DISCLOSURE OF EXPERT
                                         WITNESSES
 1                                 PROOF OF SERVICE
            Jane Doe and Tiffany Doe v. El Dorado Union High School District, et al.,
 2                         Case Number: 2:18-CV-02576-JAM-CKD
 3
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:
 4
 5          I am employed in the County of Los Angeles, State of California. I am over the age
 6
     of eighteen and am not a party to the within action. My business address is 5001 Airport
     Plaza Drive, Suite 210, Long Beach, California 90815.
 7
 8          On November 15, 2019, I served the following document(s) described as
     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO
 9
     CONTINUE DISCLOSURE OF EXPERT WITNESSES on all named
10   interested parties to this action by placing a true copy thereof enclosed in sealed
     envelopes addressed as set forth on the Service List attached hereto as follows:
11
12         XXX BY E-SERVICE: I electronically filed with the Clerk of the Court a true
13         and correct copy of the original as indicated above, and a Notice of Electronic
           Filing (NEF) is automatically generated by the CM/ECF system and sent by e-
14         mail to all attorneys in the case.
15
            And I hereby certify that I have emailed the forgoing documents as indicated above
16
     to the parties who are not registered for the CM/ECF system as following:
17
18         None

19         Parties can access this filing through the Court’s system.
20
21
22
23
                                      Kristi Cole

24
25
26
27
28


                                                    3

                                       PROOF OF SERVICE
 1                                  SERVICE LIST
         Jane Doe and Tiffany Doe v. El Dorado Union High School District, et al.,
 2                      Case Number: 2:18-CV-02576-JAM-CKD
 3
     Matthew C. Jaime, Esq.                      Attorneys for Defendant:
 4
     Andre B. La Roche, Esq.                     EL DORADO UNION HIGH SCHOOL
 5   Matheny, Sears, Linkert & Jaime             DISTRICT
 6   3638 American River Drive
     Sacramento, California 95864
 7   Telephone: (916) 978-3434
 8   Fax: (916) 978-3430
     Email: mjaime@mathenysears.com
 9
     Email: dbagley@mathenysears.com
10   Email: alaroche@mathenysears.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             4

                                  PROOF OF SERVICE
